DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0039398 (Roll).
Regarding claim 1-5, Roll teaches an actuator apparatus (Fig 1) comprising: an output member configured to actuate between a first positional configuration and a second positional configuration (output member 4); an electromechanical actuator mechanically linked to the output member and configured to mechanically urge actuation of the output member (electromechanical actuator 2 mechanically coupled and urging actuation of the output member – see para 36-43); a source fluid reservoir (31); a fluid velocity resistor configured to provide a predetermined resistance to fluid flow (fluid resistor 20 is a valve that provides predetermined resistance to fluid based on size and position of the valve); a fluid velocity fuse configured to flow fluid flows having a first predetermined range of fluid velocities and to block fluid flows having second predetermined range of fluid velocities (fluid velocity fuse 24 is a check valve that opens when pressure/flow is in a first range and closes when pressure/flow is in a second range); and a fluid actuator assembly configured to urge fluid flow from the source fluid reservoir through the fluid velocity resistor and the fluid velocity fuse based on actuation of the output member (fluid actuator assembly 40 urges fluid from reservoir 31 to the resistor and fuse based on position of output member 4 and piston 5), the fluid velocity resistor is connected in fluidic parallel with the fluid velocity fuse (see Fig 1), wherein the fluid actuator assembly comprises a fluid piston assembly comprising a pressure chamber defined by the source fluid reservoir and a piston configured to vary a volume of the pressure chamber based on actuation of the output member (Fig 1, para 36-43; fluid piston 5 varies volume of pressure chamber 6 based on actuation of output member 4), a drain fluid reservoir, wherein the fluid velocity resistor and the fluid velocity fuse are connected in fluidic parallel between the pressure chamber and the drain fluid reservoir, and the fluid piston assembly is configured to urge fluid flow from the pressure chamber to the drain fluid reservoir through the fluid velocity resistor and the fluid velocity fuse (drain fluid reservoir construed as the chamber of the brake 45; resistor and fuse are in fluidic parallel between pressure chamber 6 and the drain reservoir; fluid flows from pressure chamber 6, to valves 20, 24, and to the brake 45), wherein the drain fluid reservoir comprises a fluid pressure assembly configured to urge fluid flow from the drain fluid reservoir to the source fluid reservoir (outlet valve 28, return lines 16, 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0039398 (Roll) in view of US 2016/0159375 (Yamazaki).
Regarding claim 5-6, Roll fails to teach the fluid pressure assembly comprises a fluid chamber defined by the drain fluid reservoir and another piston configured to energize an energy storage member in response to receiving fluid from the fluid actuator assembly, and to urge fluid flow toward the fluid actuator assembly based on energy recovered from the energy storage member. However, Yamazaki teaches a fluid pressure assembly configured to urge fluid flow from the drain fluid reservoir, the fluid pressure assembly comprises a fluid chamber defined by the drain fluid reservoir and another piston configured to energize an energy storage member in response to receiving fluid from the fluid actuator assembly, and to urge fluid flow toward the fluid actuator assembly based on energy recovered from the energy storage member (para 75, 92-97; “another piston” is the piston of the brake caliper, which energizes an energy storage member 19, which acts against the hydraulic pressure, thereby urging fluid flow out from the brake; in the case of Roll, fluid flow out from the brake would be toward the source reservoir, and thus towards the fluid actuator assembly). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a fluid pressure assembly configured to urge fluid flow from the drain fluid reservoir, the fluid pressure assembly comprises a fluid chamber defined by the drain fluid reservoir and another piston configured to energize an energy storage member in response to receiving fluid from the fluid actuator assembly, and to urge fluid flow toward the fluid actuator assembly based on energy recovered from the energy storage member, in order to reduce drag and prevent lining wear, as taught by Yamazaki (para 9).

Allowable Subject Matter
Claim 20 is allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741